                                              Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 1 of 152


                                          1    Jesse J. Maddox, Bar No. 219091
                                               jmaddox@lcwlegal.com
                                          2    David A. Urban, Bar No. 159633
                                               durban@lcwlegal.com
                                          3    Chelsea M. Desmond, Bar No. 320713
                                               cdesmond@lcwlegal.com
                                          4    LIEBERT CASSIDY WHITMORE
                                               A Professional Law Corporation
                                          5    6033 West Century Boulevard, 5th Floor
                                               Los Angeles, California 90045
                                          6    Telephone: 310.981.2000
                                               Facsimile: 310.337.0837
                                          7
                                               Attorneys for Defendants CHRISTOPHER W. HINE,
                                          8    General Counsel of the Kern Community College District,
                                               in his individual and official capacities; THOMAS J.
                                          9    BURKE, Chancellor of the Kern Community College
                                               District, in his individual and official capacities
                                         10

                                         11
                                                                          UNITED STATES DISTRICT COURT
6033 West Century Boulevard, 5th Floor




                                         12
                                                                     EASTERN DISTRICT OF CALIFORNIA - FRESNO
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13
                                               MATTHEW GARRETT, PH.D.,                     Case No.: 1:21-cv-00845-DAD-JLT
                                         14    an individual; and PROFESSOR
                                               ERIN MILLER, an individual,                 Complaint Filed: May 25, 2021
                                         15
                                                                       Plaintiffs,         DECLARATION OF CHRISTOPHER
                                         16                                                W. HINE IN SUPPORT OF
                                                        v.                                 DEFENDANTS’ SPECIAL MOTION TO
                                         17                                                STRIKE PLAINTIFFS’ COMPLAINT
                                               CHRISTOPHER W. HINE,                        PURSUANT TO ANTI-SLAPP
                                         18    General Counsel of the Kern                 STATUTE, CALIFORNIA CODE OF
                                               Community College District, in his          CIVIL PROCEDURE § 425.16
                                         19    individual and official capacities;
                                               THOMAS J. BURKE, Chancellor                 Date:      September 21, 2021
                                         20    of the Kern Community College               Time:      9:30 a.m.
                                               District, in his individual and             Courtroom: J
                                         21    official capacities; and DOES 1
                                               through 50, inclusive,                      [Filed concurrently with Notice of Motion
                                         22                                                and Special Motion to Strike (anti-SLAPP)]
                                                                       Defendants.
                                         23

                                         24

                                         25
                                         26

                                         27

                                         28
                                                                                             1
                                                                                     DECLARATION OF CHRISTOPHER W. HINE IN SUPPORT OF
                                                                                                      DEFENDANTS’ ANTI-SLAPP MOTION
                                               9715278.5 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 2 of 152


                                          1                          DECLARATION OF CHRISTOPHER W. HINE
                                          2             I, Christopher W. Hine, declare and state as follows:
                                          3             1.       I am a defendant in this lawsuit brought by Matthew Garrett and Erin
                                          4    Miller. I am an attorney licensed to practice law before the state and federal courts
                                          5    in the State of California and am General Counsel for Kern Community College
                                          6    District. I have personal knowledge of the facts set forth herein and am familiar
                                          7    with the papers and files in this matter. If called upon to testify to the same, I could
                                          8    and would so testify.
                                          9             2.       Kern Community College District (“District”) is a public community
                                         10    college district. Plaintiffs Dr. Matthew Garrett (“Garrett”) and Professor Erin
                                         11    Miller (“Miller”) (collectively, “Plaintiffs”) are and at all relevant times were full-
6033 West Century Boulevard, 5th Floor




                                         12    time tenured professors in the District’s History Department. Garrett and Miller
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13    teach at Bakersfield College, which is one of several college campuses within the
                                         14    District.
                                         15             3.       I have reviewed the video recording of a lecture given on September
                                         16    12, 2019, by Garrett and Miller on the Bakersfield College campus, which they
                                         17    called “The Tale of Two Protests: Free Speech and the Intellectual Origins of BC
                                         18    Campus Censorship.” This recorded lecture had been made available to the public.
                                         19             4.       In October, 2019, Human Resources forwarded me two complaints.
                                         20    The complaint records showed that on October 11, 2019, the District’s Human
                                         21    Resources Department received an administrative complaint of Professor Bond
                                         22    (who had originally sent it to Dean Cornelio Rodriguez), and that on October 19,
                                         23    2019, the District’s Human Resources Department received a second administrative
                                         24    complaint from Professor Rosales. Both complained about the conduct and
                                         25    accusations made during Plaintiffs’ September 12, 2019 lecture.
                                         26             5.       After receiving these formal administrative complaints, the District
                                         27    began an administrative investigation into the allegations, as described below.
                                         28             6.       I learned that on December 3, 2019, Garrett gave a 30-minute radio
                                                                                              2
                                                                                      DECLARATION OF CHRISTOPHER W. HINE IN SUPPORT OF
                                                                                                       DEFENDANTS’ ANTI-SLAPP MOTION
                                               9715278.5 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 3 of 152


                                          1    interview, during which he supposedly again stated that Professors Rosales and
                                          2    Bond were unlawfully using grant funds and college resources to finance social
                                          3    justice platforms.
                                          4             7.       On January 6, 2020, Professors Rosales and Bond filed addendums to
                                          5    their administrative complaints based on statements Garrett supposedly made
                                          6    during the radio interview.
                                          7             8.       In August of 2020, I (in my capacity as General Counsel of the
                                          8    District) initiated an investigation to determine whether Plaintiffs’ accusations
                                          9    violated District board policy and administrative procedures. An outside
                                         10    investigator, attorney Ren Nosky, conducted a thorough and independent
                                         11    investigation of the matter that included review of relevant documents and
6033 West Century Boulevard, 5th Floor




                                         12    interviews of witnesses. The investigator found no wrongdoing by Rosales and
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13    Bond, but concluded that Plaintiffs had engaged in misconduct in making the
                                         14    unfounded allegations in the way they had.
                                         15             9.       On October 8, 2020, I (again in my capacity as General Counsel of the
                                         16    District) issued an Administrative Determination on behalf of the District, pursuant
                                         17    to applicable procedures. The Administrative Determination concluded, based on
                                         18    Mr. Nosky’s investigation, that: (1) it was not sustained that Dr. Rosales and
                                         19    Professor Bond misused funds or District resources; and (2) Dr. Garrett and
                                         20    Professor Miller “engaged in unprofessional conduct, as defined in Section A.3 of
                                         21    Article Four of the CCA collective bargaining agreement, in their statements and
                                         22    allegations regarding misuse and misappropriation of grant funds by Dr. Rosales
                                         23    and Professor Bond.” Based on these findings, the Determination recommended
                                         24    that the publicly posted recordings of the September 12, 2019 lecture be removed.
                                         25    Attached as Exhibit A is a true and correct copy of the October 8, 2020
                                         26    Administrative Determination. The Administrative Determination was not
                                         27    published and was only submitted to the Plaintiffs, the complainants, and the
                                         28    President of Bakersfield College. No discipline was rendered following issuance of
                                                                                             3
                                                                                     DECLARATION OF CHRISTOPHER W. HINE IN SUPPORT OF
                                                                                                      DEFENDANTS’ ANTI-SLAPP MOTION
                                               9715278.5 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 4 of 152


                                          1    the Determination.
                                          2             10.      Attached hereto as Exhibit B is a true and correct copy the Collective
                                          3    Bargaining Agreement governing the employment of faculty at Bakersfield
                                          4    College, including Dr. Garrett and Professor Miller. The period of the agreement,
                                          5    is July 1, 2020 through June 30, 2023. Neither Tom Burke nor I are parties to the
                                          6    Collective Bargaining Agreement.
                                          7             11.          In addition, neither I nor Mr. Burke are party to employment contracts
                                          8    with either Matthew Garrett or Erin Miller. Dr. Garrett and Professor Miller as
                                          9    public employees in fact hold their employment by statute. The Complaint in this
                                         10    matter references “KCCD Board Policies and Administrative Policies” and
                                         11    elsewhere references Administrative Policy 7D2A on Academic Freedom. I am
6033 West Century Boulevard, 5th Floor




                                         12    familiar with those policies, and with executive contractual obligations at the
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13    District, and neither Dr. Garrett nor Professor Miller are named as parties to any
                                         14    executive contracts with regard to those policies.
                                         15             I declare under the penalty of perjury under the laws of the United States that
                                         16    the foregoing is true and correct.
                                         17             Executed this 12th day of August, 2021, at Los Angeles, California.1
                                         18

                                         19                                                          /s/ Christopher W. Hine
                                         20                                                           Christopher W. Hine

                                         21

                                         22

                                         23

                                         24

                                         25
                                         26

                                         27
                                               1
                                                Original signature retained by counsel, Liebert Cassidy Whitmore. (Local Rule
                                         28    131(f).)
                                                                                                 4
                                                                                         DECLARATION OF CHRISTOPHER W. HINE IN SUPPORT OF
                                                                                                          DEFENDANTS’ ANTI-SLAPP MOTION
                                               9715278.5 KE020-096
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 5 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 6 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 7 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 8 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 9 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 10 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 11 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 12 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 13 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 14 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 15 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 16 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 17 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 18 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 19 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 20 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 21 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 22 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 23 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 24 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 25 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 26 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 27 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 28 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 29 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 30 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 31 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 32 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 33 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 34 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 35 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 36 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 37 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 38 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 39 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 40 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 41 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 42 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 43 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 44 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 45 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 46 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 47 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 48 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 49 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 50 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 51 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 52 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 53 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 54 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 55 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 56 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 57 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 58 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 59 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 60 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 61 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 62 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 63 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 64 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 65 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 66 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 67 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 68 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 69 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 70 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 71 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 72 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 73 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 74 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 75 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 76 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 77 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 78 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 79 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 80 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 81 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 82 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 83 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 84 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 85 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 86 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 87 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 88 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 89 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 90 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 91 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 92 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 93 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 94 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 95 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 96 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 97 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 98 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 99 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 100 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 101 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 102 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 103 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 104 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 105 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 106 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 107 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 108 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 109 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 110 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 111 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 112 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 113 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 114 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 115 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 116 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 117 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 118 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 119 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 120 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 121 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 122 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 123 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 124 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 125 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 126 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 127 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 128 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 129 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 130 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 131 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 132 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 133 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 134 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 135 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 136 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 137 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 138 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 139 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 140 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 141 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 142 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 143 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 144 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 145 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 146 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 147 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 148 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 149 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 150 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 151 of 152
Case 1:21-cv-00845-DAD-JLT Document 9-1 Filed 08/13/21 Page 152 of 152
